FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA N@V ' 9 2012
C‘;':::; :'.,~f.~..‘;':::;:,:§ 5:':;'.::':.::.:
ANNIE M. scALEs, §
Plaintiff, §
v_ § Civil Action No. /2 '/X*?/

WILLIAM K. SUTER, §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of petitioner’s application to proceed in
forma pauperis and pro se petition. The Court will grant the application and dismiss the
petition.

Plaintiff alleges that David Suter, Clerk of the Supreme Court of the United States, "hates
[her] guts" for unknown reasons. Compl. at 2. It appears that neither Mr. Suter nor other
Supreme Court staff assisted plaintiff with her case filings, and plaintiff believes that Mr. Suter is
"using h[i]s position to destroy [her] life." Ia'. at 3. She demands damages of $300,000. Id.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if
any, must be taken by the Supreme Court’s administrative officers See In re Marin, 956 F.Zd

339, 340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In any event, judges and other court

officials have absolute immunity for their actions taken in a judicial or quasi-judicial capacity.
Stump v. Sparkman, 435 U.S. 349, 356 (1978).

The Court will dismiss this action for failure to state a claim upon which relief can be
granted. An Order consistent with this Memorandum Opinion will be issued separately on this

same date.

   

  

5

tates District Judge

DATE‘\(§<>Z’%»/. 2$// 2